RECEIVED IN
                                            COURT OF CRIMINAL APPEALS

                                                  JAM 13 2015

                                                Abel Acosta, Clerk




                                  HoaD Ojunhj pj^tr^dr Court

                                    /I. 01' Ol/ULd

                                    ////v
                                    11.01- TtL.C./}.

 bltVL <yUU ]

   Upon Jhucp-t F'foM. £Aju Tlt.L.A ,Dmveo
llol u>/tj- oF -Hfrb&vs Coipus) IT uoa-s gj>ue>i m>




                                                 us&ie




                     -   • -* \
Time i^dou For ^Our pftMnf' ^Hadrpon ^ *H&%